1                                                                          Judge Richard A. Jones
2

3

4

5
                               UNITED STATES DISTRICT COURT
6                             WESTERN DISTRICT OF WASHINGTON
7    UNITED STATES OF AMERICA,               )
8                                            )
                                             )            NO. CR19-035RAJ
9                                Plaintiff,  )
                v.                           )            ORDER ON IRONS’
10
                                             )            MOTION TO SEAL
11                                           )
     RHETT IRONS,                            )
12                                           )
13                               Defendant. )
     _______________________________________ )
14
            Having considered Defendant Rhett Irons’ Motion to Seal his motion for pretrial ruling
15

16   regarding witness’ destruction of evidence, and finding good cause,

17          THE COURT ORDERS THAT Defendant Irons’ Motion to Seal (Dkt. #149) is
18   GRANTED and Defendant Irons’ motion for pretrial ruling regarding witness’ destruction of
19
     evidence shall remain under seal.
20
            DATED this 3rd day of December, 2019.
21

22

23                                                    A
24                                                    The Honorable Richard A. Jones
                                                      United States District Judge
25

26
     ORDER TO SEAL - 1
27
                                                                              ROBERT W. GOLDSMITH
28                                                                              Attorney at law
                                                                                705 Second Ave.
                                                                             Seattle, WA 98104
                                                                                (206) 623-1592
